State of New York
                   Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: October 6, 2016                   521092
________________________________

In the Matter of KENNY CAMPOS,
                    Petitioner,
      v                                     MEMORANDUM AND JUDGMENT

ALBERT PRACK, as Director of
   Special Housing and Inmate
   Disciplinary Programs,
                    Respondent.
________________________________


Calendar Date:   September 15, 2016

Before:   Peters, P.J., Egan Jr., Lynch, Rose and Aarons, JJ.

                             __________


     Kenny Campos, Pine City, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Kathy M.
Arnold of counsel), for respondent.

                             __________


Peters, P.J.

      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Albany County) to
review a determination of the Commissioner of Corrections and
Community Supervision finding petitioner guilty of violating
certain prison disciplinary rules.

      Petitioner was charged in a misbehavior report with violent
conduct, creating a disturbance, assaulting staff, engaging in an
unhygienic act and interfering with an employee. According to
the misbehavior report, petitioner, while being escorted by two
correction officers, suddenly turned and spit in a correction
officer's face and punched him in the chest. Petitioner then
disregarded orders to stop his aggressive behavior, resulting in
                              -2-                521092

the correction officers' use of force to control petitioner and
place him in mechanical restraints. Following a disciplinary
hearing, petitioner was found guilty of all charges, and that
determination was affirmed upon administrative appeal with a
modified penalty. This CPLR article 78 proceeding ensued.

      We confirm. The misbehavior report, documentary evidence
and testimony from numerous witnesses, including those involved
in the incident, provide substantial evidence to support the
determination of guilt (see Matter of Blocker v Fischer, 107 AD3d
1285, 1286 [2013]; Matter of Martin v Fischer, 98 AD3d 774, 774
[2012]). Any alleged inconsistencies in the evidence and
testimony presented a credibility issue for the Hearing Officer
to resolve (see Matter of Lane v Annucci, 127 AD3d 1492, 1493
[2015]; Matter of Douglas v Fischer, 126 AD3d 1244, 1245 [2015],
lv denied 26 NY2d 904 [2015), and, contrary to petitioner's
contention, the fact that the Hearing Officer resolved
credibility issues against him is not indicative of bias (see
Matter of Canzater-Smith v Selsky, 28 AD3d 899, 900 [2006]).

      Turning to petitioner's procedural claims, we are
unpersuaded by his contention that the Hearing Officer was
required to personally interview the four inmate witnesses who
refused to testify. The record establishes that, in addition to
the fact that none of those witnesses previously agreed to
testify, three of the witnesses executed a witness refusal form
indicating their reasons for not testifying and, particularly
with regard to the inmate who did not execute a refusal form, the
Hearing Officer made sufficient inquiry, on the record, of the
correction officers who spoke with those witnesses regarding the
refusal to testify (see Matter of Vansteenburg v State of N.Y.
Dept. of Corrs. & Community Supervision, 128 AD3d 1295, 1296
[2015]). We have reviewed petitioner's remaining contentions,
including his claims that he was improperly denied evidence and
that the Hearing Officer was biased, and, to the extent that they
are properly before us, find them to be without merit.

     Egan Jr., Lynch, Rose and Aarons, JJ., concur.
                              -3-                  521092

      ADJUDGED that the determination is confirmed, without
costs, and petition dismissed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court